DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/22/2021 has been entered. Applicant has amended claims 1, 11, 12, 18, and 19. Claims 20-22 have been added. Applicant has cancelled claims 2-3. Claims 1 and 4-22 are currently pending in the instant application. Applicant’s amendments have overcome each and every objection previously set forth in the Non-Final Office Action mailed 12/08/2020. 
Election/Restrictions
Claims 1 and 4-20 are allowable. The restriction requirement between Species A, Species B, Species C, and Species D, as set forth in the Office action mailed on 09/15/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/15/2020 is withdrawn.  Claim 8, directed to Species B, Claim 16 directed to Species C, and Claims 17 and 19, directed to Species D, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Claims 1 and 4-20 are allowable.
Response to Arguments
Applicant’s arguments, see pages 11-17, filed 02/22/2021, with respect to claims 1, 18 and 19 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of claim 1 and 18 has been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for the Examiner’s Amendment was given in an email with Attorney Sok Hong on 05/25/2021 (see attached PTO – 413 Interview Summary). This Examiner’s Amendment is directed to the entered claim set dated 02/22/2021. Claim 20 is amended. The application has been amended as follows:
Claim 20. A plug for endoscope comprising: 
a flexible tube-shaped sheath through which a plurality of wires are inserted, the plurality of wires being connected to an insertion tip portion having an image capturing portion; and 
a housing having a substrate accommodation portion and a sheath introduced portion, wherein the substrate accommodation portion accommodates a substrate, a base end aperture portion of the sheath passed through an opening of the housing is arranged in the sheath introduced portion, and a part of the plurality of wires derived from the base end aperture portion is connected to the substrate, 
wherein a liquid intrusion prevention wall is provided to stand on a bottom wall of the housing without touching a top wall of the housing to allow a portion of the plurality of wires to 
wherein a plurality of liquid absorption pads that are in contact with one another is disposed adjacent to the liquid intrusion prevention wall, and a part of the plurality of wires is inserted through the plurality of liquid absorption pads 
Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of independent claim 1 in the amendment submitted on 02/22/2021 could either not be found or was not suggested in the prior art of record.
Tsuchihashi generally teaches of endoscope apparatus including a flexible tube-shaped sheath through which a plurality of wires are inserted, the plurality of wires being connected to an insertion tip portion having an image capturing portion; and a housing having a substrate accommodation portion and a sheath introduced portion, wherein the substrate accommodation portion accommodates a substrate, a base end aperture portion of the sheath passed through an opening of the housing is arranged in the sheath introduced portion, and a part of the plurality of wires derived from the base end aperture portion is connected to the substrate, wherein a liquid intrusion prevention wall is provided to stand on a bottom wall of the housing without touching a 
Kobayashi generally teaches of an endoscope apparatus including a plurality of wires interposed between liquid absorption pads to allow the plurality of wires to extend while impeding liquid from entering. 
Masu generally teaches in Fig. 1 of analogous endoscopic device including at least a part of the plurality of wires interposed between a liquid absorption pad. 
Neither Tsuchihashi, Kobayashi nor Masu teaches of a plurality of liquid absorption pads in contact with one another. Although Kobayashi teaches of one liquid absorption pad in Fig. 25, Kobayashi does not expressly teach of a plurality of liquid absorption pads that are in contact with one another. Additionally, although Kobayashi teaches of a plurality of liquid absorption pads in Fig. 4a as sealing O-rings 42 and 44, the combination would result in impermissible hindsight. Furthermore, an o-ring is not a functional equivalent of a sponge. Similarly, Masu teaches of a liquid abosprtion pad, but does not teach of a plurality of liquid absorption pads that are in contact with one another.
In conclusion, the prior art when considered in combination or individually does not teach the claimed invention as seen in currently amended claim 1, therefore the claimed invention was not obvious before the effective filing date. The same reasoning is applied to cAn updated search was conducted and no prior art before the effective filing date of the claimed invention anticipates or renders obvious the disclosed invention. The dependent claims are in the state of allowance due to depending from allowable claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/C.H./Examiner, Art Unit 3795                                                                                                                                                                                                        

/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799